Per Curiam:
In this case a motion was made to confirm the supplemental report of the referee with a proposed final decree. There was submitted in opposition an affidavit of the corporation counsel stating that he had not had time to examine the decree, and asking that the entry he postponed until such time as he could submit papers in opposition to it. No memorandum has been received either from the corporation counsel or from any of the other parties in relation to this decree. The parties are requested to appear on March 7, 1911, *902at half-past ten, and submit any objection to the form of the decree presented by the petitioners. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ.